COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION
Cause number:            01-15-00857-CR
Style:                   Justin Daren Buxton v. The State of Texas
Date motion filed*:      January 20, 2016
Type of motion:          First Motion for Extension of Time to File Appellant’s Brief
Party filing motion:     Appellant
Document to be filed:    Appellant’s Brief

Is appeal accelerated?      No.

If motion to extend time:
       Original due date:                 December 31, 2015
       Number of extensions granted:           0        Current Due Date: December 31, 2015
       Date Requested:                    April 18, 2016 (109 days from due date)

Ordered that motion is:
       Granted in part
             If document is to be filed, document due: March 30, 2016.
                    No further extensions of time will be granted.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       Because appellant’s counsel states that she needs additional time to file appellant’s
       brief in this appeal since she has been counsel on an unrelated death penalty case with
       a January 20, 2016 execution date and counsel on another capital murder case with a
       January 19, 2016 hearing date, her first extension is granted in part for 90 days, but
       no further extensions will be granted given the length of the extension. See TEX. R.
       APP. P. 10.5(b)(1)(C), 38.6(d). Accordingly, if appellant’s brief is not filed by March
       30, 2016, the Court may abate this appeal for a late-brief hearing. See id. 38.8(b)(2).

Judge’s signature: /s/ Evelyn V. Keyes
                       

Date: February 2, 2016



November 7, 2008 Revision